DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Campus (High Pressure Processing of Meat, Meat Products and Seafood) in view of Ziegler (US 3,073,700 A).
 In regard to claims 1 and 19, Campus discloses high pressure processing of various foods (page 256). Campus discloses:
In recent years, HPP has satisfied the requirements of regulatory agencies such as the United States Department of Agriculture-Food Safety and Inspection Services (USDA-FSIS), which issued a letter of-no-objection (LNO) in 2003 for the use of HPP as an effective postpackaging intervention method in controlling Listeria monocytogenes in ready-to-eat (RTE) meat and poultry products for US companies. Similar approval for the control of L. monocytogenes has been granted by other agencies. For example, L. monocytogenes in cured and uncured RTE pork products. HPP is now commonly used by many US and Canadian processors to meet the FSIS requirements (pages 256-257).
 Claim 1 recites: 
A method of treating meat, comprising: 
applying hemoglobin to the fresh meat; 
thereafter sealing the fresh meat in a container; and 
thereafter pressure treating the fresh meat by application of pressure to the fresh meat at a sufficiently high pressure, a controlled temperature, and for a duration of time sufficient to rupture the cell walls of at least some microorganisms present in the fresh meat.
Claim 19 recites:
A method of isostatically pressure treating fresh meat to reduce the presence of pathogens and harmful bacteria on and in the meat while seeking to preserve the natural color of the fresh meat, comprising:
applying a blood component or derivative to the fresh meat; 
thereafter sealing the fresh meat in a flexible container; and
thereafter isostatically pressure treating the fresh meat by application of pressure to the fresh meat while sealed in the flexible container at a level of pressure of from 10,000 to 100,000 PSI, at a controlled temperature, and for a duration of time sufficient to rupture the cell walls of microorganisms present in the fresh meat.
In regard to claims 1 and 19, Campus discloses: 
--High pressure processing (HPP) is also referred to as high hydrostatic pressure (HHP) or ultra-high pressure processing (UHP). The packaged food, usually under vacuum in a flexible package, is placed in a pressure vessel containing a pressure-transmitting liquid (water or aqueous solutions) and 
--HPP is primarily practiced as a batch process where prepackaged food products are treated in a chamber surrounded by water or another pressure-transmitting fluid (page 259).
-- For most applications, products are held for 3-5 min at 600 MPa. Approximately 5-6 cycles/h are possible, allowing time for compression, holding, decompression, loading and unloading. Slightly higher cycle rates may be possible using fully automated loading and unloading systems. After pressure treatment, the processed product is removed from the vessel and stored/distributed in a conventional manner (page 260). 
--As a general rule, the cell death rate increases with increasing pressure, but it does not follow a first-order kinetics, and a tail of inactivation is sometimes present [43, 77], Moreover, temperature plays an important role in microbial inactivation by HPP. There is less inactivation at optimal growth temperature than at higher or lower temperature, because membrane fluidity can be more easily disrupted at non-optimal temperatures [138] (page 261). 
In regard to the meat recitation, time, temperature and cell rupture of microorganisms, Campus discloses microbial inactivation of various meat products by HPP treatment at various pressures, for various time and temperature (Table 1 page 262). The inactivation of microorganisms by HPP is the result of a combination of factors [137] including changes in the cell membranes, cell wall, proteins and enzyme-mediated cellular functions (page 260). Therefore, Campus discloses sealing the meat in a container; and pressure treating the meat by application of pressure to the meat at a sufficiently high pressure, a controlled temperature, and for a duration of time sufficient to rupture the cell walls of at least some microorganisms present in the meat. 
Campus further discloses negative effect of HPP on color of the treated meat product (page 263): 


In regard to the recitation of fresh meat, Campus discloses raw minced meat, minced beef muscle, marinated beef, and pork slurry and ground pork meat (Table 1 on page 262).
 Campus is silent as to the addition of hemoglobin to the HPP treated meat that had suffered discoloration and/or loss of redness. Ziegler discloses addition of hemoglobin as a blood-based coloring composition to comminuted/ground meat in order to impart desired red color to the meat product. In summary, Campus discloses high pressure treatment of meat as recited in claims 1 and 19 that leads to the discoloration and loss of redness in fresh meat. Ziegler discloses addition of hemoglobin as a blood-
In regard to claims 10 and 19, Campus discloses "pressures ranging from 100 to 900 MPa, although the pressure level most often used in commercial applications is ranged from 400 to 600 MPa, depending on the product [69]" (page 257).
Further in regard to the pressure, concentration, time and temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the pressure, concentration, time and temperature recitations, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 2 and 23, Campus discloses various meats including at least beef, pork, lamb, poultry and seafood (page 263). One of ordinary skill in the art would have been further motivated to employ the same technique for any commercially available meat including veal and bison. In regard to 
In regard to claim 11, Campus discloses "[t]he packaged food, usually under vacuum in a flexible package, is placed in a pressure vessel containing a pressure-transmitting liquid" (page 257). 
In regard to claims 12-13 and 21-22, Ziegler discloses application of hemoglobin to both exterior and interior of the meat (Col. 5 lines 43-45). 
In regard to claims 14 and 20, Ziegler discloses 0.5 to 3 oz of dried blood cells per 100 lb of meat (Col. 5 lines 35-37). 
In regard to claims 16-17, one of ordinary skill in the art would have been motivated to employ any commercially available hemoglobin pigment either in dry or liquid form. 
Claim 18 recites two mutually exclusive alternatives "may or may not contain", and therefore does not further limit claim 1. 
In regard to claims 24-25, Campus discloses “[f]or most applications, products are held for 3-5 min at 600 MPa” (page 260).

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicant presents the following arguments regarding the improvement of color in the fresh meat:
Campus relates to the influence of high pressure on the color and microbial quality of beef meat. Campus discloses that the color of fresh meat is an important attribute, and that meat could obtain lighter appearance (i.e., losing its red color) due to globin denaturation. It is evident that Campus teaches a skilled person that globin when undergoing pressure treatment causes discoloration. The skilled person would, with this information, believe that also hemoglobin of fresh meat would undergo the same 
The Office Action asserts that the discoloration of fresh meat observed by Campus could be remedied by the teaching of Ziegler. However, Ziegler pertains to using "dried animal blood pigment" to impart a desired red color to a specific group of comminuted meat products that includes sausages, frankfurters, bologna, loaves, canned luncheon meat, and meat spreads. There is no discussion or implication that the color treatment disclosed in Ziegler could be used for any other types of meat, including fresh meat.
Moreover, even if Campus is combined with Ziegler, the combination would still not lead one to consider applying hemoglobin to fresh meat prior to HPP processing. As such, Campus combined with Ziegler does not result in a conclusion that Claim 1 as amended is prima facie obvious under Section 103. Accordingly, applicant respectfully submits that it would not be obvious to combine Campus and Ziegler in the manner suggested in the Office Action.
Moreover, the use of dried animal blood pigment to impart color to fresh meat has not been approved by the FDA. For this additional reason one would not seek to combine the teachings of Campus and Ziegler.

In response to Applicant’s arguments regarding the globin denaturation, it is noted that Ziegler teaches dried blood pigment that overcomes deficiencies associated with liquid fresh blood. The deficiencies associated with liquid fresh blood are also associated with globin denaturation in fresh meat products. Ziegler teaches blood pigment that has been processed to achieve stability against putrefaction:
It is one object of this invention to provide a blood-base red colouring composition which is stable against putrefaction and which can be stored and shipped without refrigeration.
It is another object of the invention to provide the colouring composition in a dry form. 
It is a further object of the invention to provide the colouring composition in a dry form stabilized against oxidation. 

It is still a further object of the invention to provide a colouring composition in a dry form which can be subsequently sterilized without colour deterioration. 
Fluid, whole blood, either defibrinated or treated with a chemical anticoagulant, is currently being used in a wide variety of comminuted meat products such as sausages, frankfurters, bologna, loaves, canned luncheon meat and meat spreads to aid in imparting a desirable red colour to the finished meat product. The colour-bearing ferroprotein constituent in blood, which is hemoglobin, is capable of undergoing the same chemical reactions as the ferroprotein constituent, myoglobin, in lean meat to produce the well known so-called cured meat colour which is reddish pink. 
It has long been desirable to overcome the aforementioned deficiencies relating to the use of liquid blood and to make it available in a dry pulverulent form stable against putrefaction, not requiring refrigeration for storage or for transportation, and which could be sterilized to render it substantially free of bacteria (Col. 1).
My invention concerns a means of treating the blood pigment and subsequently drying it to preserve the red colour (Col. 2).
 
Therefore, the stabilized blood pigment as disclosed by Ziegler is not expected to undergo the same discoloration as non-stabilized blood pigment in fresh meat.
In response to this argument, it is noted that Ziegler teaches addition of the dried blood pigment to the raw meat together with salt, spices, essential oils and fillers.  Col. 1 lines 54-61). It is further noted that both references are concerned with meat discoloration. Ziegler teaches that blood product are well-known to be used to impart desired color to the various meat products (lines 30-34).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case 
Ziegler discloses addition of hemoglobin as a blood-based coloring composition to comminuted/ground meat in order to impart desired red color to the meat product. In summary, Campus discloses high pressure treatment of meat as recited in claims 1 and 19 that leads to the discoloration and loss of redness in fresh meat. Ziegler discloses addition of hemoglobin as a blood-based coloring composition to comminuted/ground meat in order to impart desired red color to the meat product. Therefore, one of ordinary skill in the art would have been motivated to modify Campus in view of Ziegler and to add hemoglobin coloring to the meat in order to maintain desired red color that is characteristic for the fresh meat. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/VERA STULII/Primary Examiner, Art Unit 1791